Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzer (US 20170082983) in view of Itakura (US 6278873) and Oguchi (US 2004/0233789).
With regard to claim 1 Katzer discloses an electronic watch with internal antenna, comprising:
an outer case including a case body (100, 102 column 5 line 16), a case back (column 5 line 17), and a cover member (136 paragraph 41);
a dial disposed between the cover member and the case back in the outer case (abstract; 312; 104 paragraph 37);
a first pointer (122) including a first conductive portion formed of a material (122), the first pointer being disposed between the dial and the cover member (figure 1a);
a second pointer (120) including a second conductive portion formed of a material (120), the second pointer being disposed farther away from the dial than the first pointer is and between the dial and the cover member (figure 1a);
an antenna (156 figure 1b) including a first conductor element disposed between the dial and the case back (the antenna receives electrical signals and must have a conductor element) between the dial and the case back and when seen along an axial direction orthogonal to a front surface (figure 1a, the dial covers the surface and the antenna is inside the case behind the dial as it is not visible in figure 1a), which faces the cover member, of the dial (figure 1a); and
a drive unit (128 figure 2) moving the first pointer or the second pointer (122/120) such that the first portion and the second portion overlap each other in the plan view (figure 13a) for a part of a period of reception processing (“download” figure 13a) in which the antenna is used (figures 13a, 14, 17, 18).
Katzer does not teach the claimed limitations:
a first pointer including a first conductive portion formed of a conductive material, the first pointer being disposed between the dial and the cover member;
a second pointer including a second conductive portion formed of a conductive material, the second pointer being disposed farther away from the dial than the first pointer is and between the dial and the cover member;
an antenna including a first conductor element disposed between the dial and the case back, a second conductor element disposed farther away from the dial than the first conductor element is and between the dial and the case back and overlapping the first conductor element in plan view when seen along an axial direction orthogonal to a front surface, which faces the cover member, of the dial, and a short-circuit element short-circuiting the first conductor element and the second conductor element
Itakura teaches 
an antenna (title, abstract) including a first conductor element (23 or 24 or 25) disposed between the dial and the case back, a second conductor element (24, or 25 or 23) disposed farther away from the dial than the first conductor element is and between the dial and the case back and overlapping the first conductor element in plan view (figure 1) when seen along an axial direction orthogonal to a front surface, which faces the cover member, of the dial, and a short-circuit element (figure 1; column 2 lines 17-23) short-circuiting the first conductor element and the second conductor element (figure 1; column 2 lines 17-23). 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Katzer’s system with an antenna including a first conductor element disposed between the dial and the case back, a second conductor element disposed farther away from the dial than the first conductor element is and between the dial and the case back and overlapping the first conductor element in plan view when seen along an axial direction orthogonal to a front surface, which faces the cover member, of the dial, and a short-circuit element short-circuiting the first conductor element and the second conductor element, as taught by Itakura. The reason for doing so would have been to achieve an antenna in Katzer’s system with superior signal reception qualities and features as taught by Itakura. Katzer does not provide a specific antenna type and thus there is a need to choose a known antenna type to perform the antenna features disclosed by Katzer.
Oguchi teaches that when the hands are controlled during reception to be moved away from the antenna the hands can desirably be made of metal – paragraph 60 – to give a high quality and appearance to the timepiece. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Katzer’s hands to be made out of conductive metal, as taught by Oguchi. The reason for doing so would have been to give the hands a high quality and appearance as taught by Oguchi paragraph 60. 

With regard to claim 2 Katzer, Itakura, and Oguchi teach the electronic watch with internal antenna according to claim 1, wherein the drive unit moves the first pointer or the second pointer to a position in which 60% or more of a planar area of the second conductive portion overlaps the first conductive portion in the plan view (figures 13a, 14, 17, 18).

With regard to claim 3 Katzer, Itakura, and Oguchi teach the electronic watch with internal antenna according to claim 1, comprising: a third pointer (124) including a third conductive portion formed of a conductive material, and disposed farther away from the dial than the second pointer is and between the dial and the cover member (figure 1a); and a second drive unit (paragraph 59) moving the third pointer such that the third conductive portion overlaps the first conductive portion or the second conductive portion in the plan view for a part of a period of reception processing in which the antenna is used (figures 13a, 14, 17, 18).

With regard to claim 4 Katzer, Itakura, and Oguchi teach the electronic watch with internal antenna according to claim 3, wherein the second drive unit moves the third pointer to a position in which 60% or more of a planar area of the third conductive portion overlaps the first conductive portion or the second conductive portion in the plan view (figures 4, 13a, 14, 17, 18).

With regard to claim 5 Katzer, Itakura, and Oguchi teach the electronic watch with internal antenna according to claim 1, wherein the reception processing is processing of receiving a satellite signal (paragraph 46) transmitted from a positional information satellite using the antenna (paragraph 46), and acquiring time information included in the satellite signal (paragraphs 46, 48).

With regard to claim 6 Katzer, Itakura, and Oguchi teach the electronic watch with internal antenna according to claim 1, wherein the reception processing is processing of receiving a satellite signal transmitted from three or more positional information satellites using the antenna (paragraphs 46, 48), and calculating positional information using the satellite signal (paragraphs 46, 48 determination of position from satellites requires at least 3 satellites to calculate the position as the satellites only broadcast a raw time signal. The difference in the time signal is used to determine the distance from the satellite. 3 points are required to determine a position therefrom. Turn by turn instructions and position information – paragraphs 46-48).

With regard to claim 7 (depends from claim 1) Katzer does not disclose the claimed: wherein a total value of planar areas of the conductive portions of the pointers provided in a position overlapping the first conductor element in the plan view is less than 50 mm2.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to drive the hands to overlap away from the antenna during reception such that a total value of planar areas of the conductive portions of the pointers provided in a position overlapping the first conductor element in the plan view is less than 50 mm2, as taught by Oguchi paragraph 60. The reason for doing so would have been to increase antenna sensitivity and performance as taught by Oguchi paragraph 60.

With regard to claim 8 (depends from claim 1) Katzer does not disclose the claimed: wherein a distance between the first pointer and the first conductor element in an axial direction orthogonal to a front surface of the dial is equal to or greater than 1.35 mm.
Oguchi teaches the desirability of metal hands in terms of function and appearance, but indicates that the detail causes consideration between the hands and the antenna. Oguchi teaches locating the hands away from the antenna element, particularly during operation. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Katzer’s distance between the first pointer and the first conductor element in an axial direction orthogonal to a front surface of the dial is equal to or greater than 1.35 mm. The reason for doing so would have been to maintain an appropriate distance between the high quality and desirable appearance metals hands from the antenna as to reduce the risk of causing problems with respect to the RF signal reception, as taught by Oguchi.

With regard to claim 9 (depends from claim 1) Katzer does not disclose the claimed: wherein a pointer shaft to which the first pointer is attached and a pointer shaft to which the second pointer is attached are formed of a conductive material. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to form Katzer’s shafts out of metal. The reason for doing so would have been to form the shafts out of well known and common materials with known desirability characteristics including strength and resilience. Another reason for doing so would have been to form the shaft from metal in order to give the shafts a high quality and appearance as taught by Oguchi – paragraph 60.

With regard to claim 10 (depends from claim 3) Katzer does not disclose the claimed: wherein a pointer shaft to which the first pointer is attached, a pointer shaft to which the second pointer is attached, and a pointer shaft to which the third pointer is attached are formed of a conductive material. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to form Katzer’s shafts out of metal. The reason for doing so would have been to form the shafts out of well known and common materials with known desirability characteristics including strength and resilience. Another reason for doing so would have been to form the shaft from metal in order to give the shafts a high quality and appearance as taught by Oguchi – paragraph 60.

With regard to claim 11 Katzer, Itakura, and Oguchi teach the electronic watch with internal antenna according to claim 5, wherein the drive unit moves the first pointer and the second pointer to a predetermined first position (figures 4, 13a, 14, 17, 18).

With regard to claim 12 Katzer, Itakura, and Oguchi teach the electronic watch with internal antenna according to claim 6, wherein the drive unit moves the first pointer and the second pointer to a predetermined second position (figures 4, 13a, 14, 17, 18).

With regard to claim 13 Katzer, Itakura, and Oguchi teach the electronic watch with internal antenna according to claim 1, comprising an external operation member, wherein the reception processing is manual reception processing performed based on an operation of the external operation member (figure 14 – press select; figure 4 rotate bezel to apps – garmin connect).

With regard to claim 14 Katzer, Itakura, and Oguchi teach the electronic watch with internal antenna according to claim 13, wherein
With regard to claim 14 (depends from claim 13) Katzer does not disclose the claimed: the electronic watch with internal antenna is configured to perform automatic reception processing of receiving a satellite signal when a preset time arrives, and when the automatic reception processing is performed, the drive unit does not perform processing of moving the first pointer or the second pointer such that the first conductive portion and the second conductive portion overlap each other in the plan view for a part of a period of the automatic reception processing.
Oguchi teaches performing regularly scheduled receptions at preset times, i.e. 2am – paragraph 416. Oguchi teaches driving the hands to not overlap the antenna. Oguchi does not teach the hands overlapping each other. Katzer discloses the hands overlapping during reception, but only as it pertains to user operable modes, not a preset reception time. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Katzer’s system to perform automatic reception processing of receiving a satellite signal when a preset time arrives, and when the automatic reception processing is performed, the drive drives the hands to not overlap the antenna, but the drive unit does not perform processing of moving the first pointer or the second pointer such that the first conductive portion and the second conductive portion overlap each other in the plan view for a part of a period of the automatic reception processing. The reason for doing so would have been to drive the hands to not cause signal interference, but not to make regard to whether the hands perform a particular display configuration, as taught by Oguchi paragraph 416. A user would not be anticipated to be viewing the watch at 2am as per Oguchi’s example preset time paragraph 416. It would thus be desirable to drive the hands to the closest position where they do not overlap without regard to overlapping of the hands themselves. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN KAYES/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        5-13-22